This is an appeal from the district court of Canadian county, wherein on the 3d day of September, 1921, plaintiffs in error were convicted of the crime of robbery and sentenced to serve a term of five years' imprisonment in the state penitentiary. The Attorney General has filed a motion to *Page 265 
dismiss this appeal as to Seth Stone upon the ground that on the 16th day of April, 1923, Hon. J.C. Walton, Governor of the State of Oklahoma, issued a parole to the said Stone for this offense, and that the same has been accepted by him. A copy of the said parole and the acceptance of same are attached to the motion to dismiss the appeal. The motion to dismiss the appeal as to Stone is sustained upon authority of the following cases: Odom v. State, 8 Okla. Cr. 540, 129 P. 445; Ernst v. State,17 Okla. Cr. 282, 187 P. 930; Brown v. State, 16 Okla. Cr. 505,184 P. 912. As to Welch the judgment is affirmed. The appeal was lodged in this court on the 17th day of November, 1921. The cause was submitted on the 6th day of March, 1923. No brief has been filed in behalf of plaintiff in error Welch, and no appearance was made to orally argue the cause at the time same was submitted. The appeal as to Welch has apparently been abandoned, and the judgment is affirmed for failure to diligently prosecute the same and in accordance with Rule 9 of this court. 12 Okla. Cr. viii, 165 Pac. x.)